DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1-7. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 10-11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tropp et al. (US 2010/0301862 A1).
With respect to claim 1, Tropp discloses a coil facility for a magnetic resonance installation, the coil facility comprising (see Figures 2-4): a double-resonant transmit resonator operable to transmit electromagnetic signals of a first frequency and a second frequency into an examination space, the second frequency differing from the first frequency (Abstract; see paragraph 0020), the examination space being surrounded at least sectionally by the double-resonant transmit resonator (see Figures 2 and 3, coil #50 used for transmit or receive and coil #74 for receiving wherein both are cylindrical); a first receiver operable to receive signals corresponding to the first frequency; a second receiver operable to receive signals corresponding to the second frequency (Abstract; see paragraph 0020); and an actuator system operable for effecting a relative spatial transposition of the double-resonant transmit resonator, the first receiver, and the second receiver into various settings, such that in a first setting, only the first receiver is arranged in the examination space (see paragraphs 0047-0052 disclosing the coil to be movable and/or pivoting to different positions hence interpreted as having an actuator for performing the different motions). Furthermore, Tropp implicitly teaches in a second setting, only the second receiver is arranged in the examination space for the purpose of receiving the signals (see paragraph 0052 since different body parts can be imaged; It is understood that if two body parts are imaged, each body part will require a different coil configuration/shape and or coil number as discussed in paragraphs 0047-0052).  
With respect to claims 3 and 13, Tropp discloses a housing in which the double-resonant transmit resonator, the first receiver, the second receiver, and the actuator system are arranged, wherein the double-resonant transmit resonator is secured in a positionally fixed manner relative to the housing (see Figure 2 wherein the gantry #20 to house all MR elements of the MR system).  
With respect to claims 4 and 14, Tropp discloses the double-resonant transmit resonator, the first receiver, and the second receiver have a shape that is at least largely cylindrical and are concentrically arranged around a common central axis extending through the examination space (as seen on Figure 2).  
With respect to claims 7 and 17, Tropp discloses the first receiver, the second receiver, or the first receiver and the second receiver are each configured as a receive array comprising a plurality of receive elements, each receive element of the plurality of receive elements serving as a receive channel (see paragraph 0035; see Figure 4).  
With respect to claim 10, Tropp discloses a controller and respective adjustment circuits that are triggerable thereby for frequency adjustment of the first receiver and the second receiver, the double-resonant transmit resonator, or the first receiver, the second receiver, and the double-resonant transmit resonator, and 35 wherein the controller is configured to activate or deactivate the adjustment circuits as a function of the respective setting of the first receiver and the second receiver relative to the double-resonant transmit resonator (see Figure 2, controller #56; see paragraphs 0026-0030).  
With respect to claim 11, Tropp discloses a magnetic resonance installation comprising (see Figures 2-4): a coil facility comprising: a double-resonant transmit resonator operable to transmit electromagnetic signals of a first frequency and a second frequency into an examination 
Furthermore, Tropp implicitly teaches in a second setting, only the second receiver is arranged in the examination space for the purpose of receiving the signals (see paragraph 0052 since different body parts can be imaged; It is understood that if two body parts are imaged, each body part will require a different coil configuration/shape and or coil number as discussed in paragraphs 0047-0052).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tropp et al. (US 2010/0301862 A1) in view of Takamori (US 7,696,752 B2).
With respect to claims 8 and 18, Tropp discloses the claimed invention as stated above except for specifying that plurality of receive elements include at least 32 receive elements. However, Takamori, discloses at least 32 receive elements (see Figures 4 and 5). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have at least 32 receive elements as taught by Takamori with Tropp’s multiple coils for the purpose of providing the amount of coils needed according to the region of interest as design choice from one of ordinary skill. 

Allowable Subject Matter
Claims 2, 5-6, 9, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with multiple coils been multi tuned or been movable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866